Order, Supreme Court, New York County (Carol H. Arber, J.), entered June 3, 1991, which granted defendant’s motion to dismiss the complaint unless plaintiff complied with a prior order directing production of documents within 20 days, unanimously affirmed, with costs.
The LAS court did not abuse its discretion in permitting plaintiff additional time to comply with defendant’s notice to produce (see, Siebert v 60 Sutton Corp., 99 AD2d 950), the record containing sufficient indications that plaintiff’s conduct was not willful, contumacious, or in bad faith (Dauria v City of New York, 127 AD2d 459). Plaintiff’s production of documents along with its opposition papers, albeit tardy, represents something less than the " '[ejxtreme conduct * * * required before imposition of the ultimate penalty’ ” (Ungar v Lesser, 152 AD2d 510). Concur—Carro, J. P., Milonas, Ellerin and Ross, JJ.